 EXHIBIT 10.2
 
PHARMAGEN, INC.


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.


COMMON STOCK PURCHASE COMMENCEMENT WARRANT


THIS IS TO CERTIFY that, for value received, Bagel Boy Equity Group II, LLC, a
Nevada limited liability company, (the “Holder”) is entitled, subject to the
terms and conditions set forth herein, to purchase from Pharmagen, Inc., a
Nevada corporation (the “Company”), in whole or in part, up to that number of
shares of common stock of the Company equal to three percent (3%) of the issued
and outstanding shares of common stock then outstanding after giving effect to
the shares issued as a result of the exercise hereof (the “Warrant Securities”)
at the initial price of $0.0065 per share but subject to adjustment as provided
in Section 4 below, (the “Exercise Price”), upon payment by cashier’s check or
wire transfer of the Exercise Price for such shares of the Common Stock to the
Company at the Company’s offices.


1.          Limitation on Exercise.


The exercise of this Warrant to purchase the Warrant Securities shall be subject
to the following conditions:


(a)        as to one-half (1/2) of the Warrant Securities, the Company and the
Holder shall have entered into that certain Consulting Services Agreement of
even date herewith.


(b)        as to the other one-half (1/2) of the Warrant Securities, the Company
shall have completed the acquisition of two (2) Acquisition Targets, as defined
in the Consulting Services Agreement of even date herewith.


Notwithstanding the foregoing, in no event shall Holder be entitled to exercise
any portion of the Warrant if the number of shares of Common Stock issuable upon
the exercise of the portion of the Warrant with respect to which the
determination of this proviso is being made, would result in beneficial
ownership by the Holder and its affiliates of more than 9.99% of the outstanding
shares of Common Stock.  For purposes hereof, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and Regulations 13D-G thereunder,
provided, further, however, that the limitations on conversion may be waived by
Holder upon, at the election of Holder, not less than 61 days’ prior notice to
the Company.


If the Company enters into an agreement for the sale of all or substantially all
of its assets, or a transaction that will result in the voting control of the
Company changing from one party or group of affiliated parties to another party
or group of affiliated parties, then the Company agrees to give Consultant
sufficient advance notice to exercise his waiver rights hereunder.
 
 
1

--------------------------------------------------------------------------------

 


2.          Exercisability.


This Warrant may be exercised between June 9, 2014 and seven (7) years
thereafter, by presentation and surrender hereof to the Company of a notice of
election to purchase duly executed and accompanied by a Form of Election to
Purchase attached hereto as Exhibit A.


3.          Manner of Exercise.  In case of the purchase of less than all the
Warrant Securities, the Company shall cancel this Warrant upon the surrender
hereof and shall execute and deliver a new warrant of like tenor for the balance
of the Warrant Securities.  Upon the exercise of this Warrant, the issuance of
certificates for securities, properties or rights underlying this Warrant shall
be made forthwith (and in any event within five (5) business days thereafter)
without charge to the Holder including, without limitation, any tax that may be
payable in respect of the issuance thereof: provided, however, that the Company
shall not be required to pay any tax in respect of income or capital gain of the
Holder.


If and to the extent this Warrant is exercised, in whole or in part, the Holder
shall be entitled to receive a certificate or certificates representing the
Warrant Securities so purchased, upon presentation and surrender to the Company
of the form of election to purchase attached hereto duly executed.


4.          Adjustment in Number of Shares.


(A)           Adjustment for Reclassifications.  In case at any time or from
time to time after the issue date the holders of the Common Stock of the Company
(or any shares of stock or other securities at the time receivable upon the
exercise of this Warrant) shall have received, or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefore, other or additional stock or other
securities or property (including cash) by way of stock split, spin-off,
reclassification, combination of shares or similar corporate rearrangement
(exclusive of any stock dividend of its or any subsidiary’s capital stock), then
and in each such case the Holder of this Warrant, upon the exercise hereof as
provided in Section 1, shall be entitled to receive the amount of stock and
other securities and property which such Holder would hold on the date of such
exercise if on the issue date he had been the holder of record of the number of
shares of Common Stock of the Company called for on the face of this Warrant and
had thereafter, during the period from the issue date, to and including the date
of such exercise, retained such shares and/or all other or additional stock and
other securities and property receivable by him as aforesaid during such period,
giving effect to all adjustments called for during such period.  In the event of
any such adjustment, the Exercise Price shall be adjusted proportionally.


(B)           Adjustment for Reorganization, Consolidation, Merger.  In case of
any reorganization of the Company (or any other corporation the stock or other
securities of which are at the time receivable on the exercise of this Warrant)
after the issue date, or in case, after such date, the Company (or any such
other corporation) shall consolidate with or merge into another corporation or
convey all or substantially all of its assets to another corporation, then and
in each such case the Holder of this Warrant, upon the exercise hereof as
provided in Section 1 at any time after the consummation of such reorganization,
consolidation, merger or conveyance, shall be entitled to receive, in lieu of
the stock or other securities or property to which such Holder would be entitled
had the Holder exercised this Warrant immediately prior thereto, all subject to
further adjustment as provided herein; in each such case, the terms of this
Warrant shall be applicable to the shares of stock or other securities or
property receivable upon the exercise of this Warrant after such consummation.
 
 
2

--------------------------------------------------------------------------------

 


5.          Cashless Exercise.  In lieu of delivering the Exercise Price in
Cash, Holder, at his option, may instruct the Company to retain, in payment of
the Exercise Price, a number of the shares of Common Stock (the “Payment
Shares”) equal to the quotient of the aggregate Exercise Price of the Warrants
then being exercised divided by the Market Price of such Payment Shares as of
the date of exercise, and to deduct the number of Payment Shares from the shares
of Common Stock to be delivered to such holder.  For purposes of this Warrant,
Market Price shall mean the average of the lowest five (5) Trading Prices
(defined below) for the Company’s common stock during the ten (10) Trading Day
period ending on the last complete Trading Day prior to the Exercise
Date.  “Trading Price” means, for any security as of any date, the closing bid
price on the Over-the-Counter Bulletin Board, or applicable trading market (the
“OTCBB”) as reported by a reliable reporting service (“Reporting Service”)
designated by Holder (i.e. Bloomberg) or, if the OTCBB is not the principal
trading market for such security, the closing bid price of such security on the
principal securities exchange or trading market where such security is listed or
traded or, if no closing bid price of such security is available in any of the
foregoing manners, the average of the closing bid prices of any market makers
for such security that are listed in the “pink sheets” by OTC Markets Group,
Inc.  If the Trading Price cannot be calculated for such security on such date
in the manner provided above, the Trading Price shall be the fair market value
as mutually determined by the Company and Holder.  “Trading Day” shall mean any
day on which the Company’s common stock is tradable for any period on the OTCBB,
or on the principal securities exchange or other securities market on which the
common stock is then being traded.


Notwithstanding the above, this Section 5 shall only be applicable provided that
the Company is trading on a recognized exchange on the date of exercise.


6.          No Requirement to Exercise.  Nothing contained in this Warrant shall
be construed as requiring the Holder to exercise this Warrant prior to or in
connection with the effectiveness of a registration statement.


7.          No Stockholder Rights.  Unless and until this Warrant is exercised,
this Warrant shall not entitle the Holder hereof to any voting rights or other
rights as a stockholder of the Company, or to any other rights whatsoever except
the rights herein expressed, and, no dividends shall be payable or accrue in
respect of this Warrant.


8.          Exchange.  This Warrant is exchangeable upon the surrender hereof by
the Holder to the Company for new warrants of like tenor representing in the
aggregate the right to purchase the number of Warrant Securities purchasable
hereunder, each of such new warrants to represent the right to purchase such
number of Warrant Securities as shall be designated by the Holder at the time of
such surrender.


Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant, and, in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it and
reimbursement to the company of all reasonable expenses incidental thereto, and
upon surrender and cancellation hereof, if mutilated, the Company will make and
deliver a new warrant of like tenor and amount, in lieu hereof.


9.          Elimination of Fractional Interests.  The Company shall not be
required to issue certificates representing fractions of securities upon the
exercise of this Warrant, nor shall it be required to issue scrip or pay cash in
lieu of fractional interests.  All fractional interests shall be eliminated by
rounding any fraction up to the nearest whole number of securities, properties
or rights receivable upon exercise of this Warrant.


10.        Reservation of Securities.  The Company shall at all times reserve
and keep available out of its authorized shares of Common Stock or other
securities, solely for the purpose of issuance upon the exercise of this
Warrant, such number of shares of Common Stock or other securities, properties
or rights as shall be issuable upon the exercise hereof.  The Company covenants
and agrees that, upon exercise of this Warrant, all shares of Common Stock and
other securities issuable upon such exercise shall be duly and validly issued,
fully paid, non-assessable and not subject to the preemptive rights of any
stockholder.
 
 
3

--------------------------------------------------------------------------------

 


11.        Notices to Holder.  If at any time prior to the expiration of this
Warrant or its exercise, any of the following events shall occur:


(a)           the Company shall take a record of the holders of any class of its
securities for the purpose of entitling them to receive a dividend or
distribution payable otherwise than in cash, or a cash dividend or distribution
payable otherwise than out of current or retained earnings, as indicated by the
accounting treatment of such dividend or distribution on the books of the
Company; or


(b)           the Company shall offer to all the holders of a class of its
securities any additional shares of capital stock of the Company or securities
convertible into or exchangeable for shares of capital stock of the Company, or
any option or warrant to subscribe therefor; or


(c)           a dissolution, liquidation or winding up of the Company (other
than in connection with a consolidation or merger) or a sale of all or
substantially all of its property, assets and business as an entirety shall be
proposed.


then, in any one or more said events, the Company shall give written notice of
such event to the Holder at least fifteen (15) days prior to the date fixed as a
record date or the date of closing the transfer books for the determination of
the stockholder entitled to such dividend, distribution, convertible or
exchangeable securities or subscription rights, or entitled to vote on such
proposed dissolution, liquidation, winding up or sale.  Such notice shall
specify such record date or the date of closing the transfer books, as the case
may be.


12.        Transferability.  This Warrant may not be transferred or assigned by
the Holder without prior approval by the Company, which the Company may withhold
in its sole discretion.  Notwithstanding the foregoing, the Holder may assign
this Warrant to a related entity or trust under common control with Holder upon
five (5) business days advance notice to the Company.


13.        Informational Requirements.  The Company will transmit to the Holder
such information, documents and reports as are generally distributed to
stockholders of the Company concurrently with the distribution thereof to such
stockholders.


14.        Notice.  Notices to be given to the Company or the Holder shall be
deemed to have been sufficiently given if delivered personally or sent by
overnight courier or messenger, or by facsimile transmission.  Notices shall be
deemed to have been received on the date of personal delivery or facsimile
transmission.  The address of the Company and of the Holder shall be as set
forth in the Company’s books and records.


 15.        Choice of Law and Venue.This Warrant and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of California including all matters of construction, validity,
performance, and enforcement and without giving effect to the principles of
conflict of laws.  Any action brought by any party hereto shall be brought
within the State of California, County of Orange.


16.        Successors.  All the covenants and provisions of this Warrant shall
be binding upon and inure to the benefit of the Company, the Holder and their
respective legal representatives, successors and assigns.


17.        Attorneys Fees.  In the event the Investors or any holder hereof
shall refer this Warrant to an attorney to enforce the terms hereof, the Company
agrees to pay all the costs and expenses incurred in attempting or effecting
collection hereunder, including reasonable attorney's fees, whether or not suit
is instituted.


[remainder of page intentionally left blank, signature page to follow]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by the
signature of its Chief Executive Officer and to be delivered in Silver Spring,
Maryland.
 

Dated: December 9, 2013   Pharmagen, Inc.,         a Nevada corporation        
          /s/ Mackie A. Barch         By: Mackie A. Barch         Its: Chief
Executive Officer                           Acknowledged:                    
Bagel Boy Equity Group II, LLC                     /s/ Richard A. Wolpow        
By: Richard A. Wolpow         Its: Manager        

 
 
5

--------------------------------------------------------------------------------

 


Exhibit A


Form of Election to Purchase



Date: _________________


PHARMAGEN, INC.
Attn: President


Ladies and Gentlemen:


The undersigned hereby elects to exercise the warrant issued to it by Pharmagen,
Inc., a Nevada corporation (the “Company”) pursuant to the Common Stock Purchase
Commencement Warrant Agreement between the Company and Bagel Boy Equity Group
II, LLC dated December 9, 2013 (the “Warrant Agreement”) and to purchase
thereunder ___________ (________) shares of Common Stock of the Company (the
“Shares”) and herewith makes payment of $__________ therefor, and requests that
the certificates for such securities be issued in the name of, and delivered to
___________________, whose address is __________________________.
 
 
Bagel Boy Equity Group II, LLC
_________________________________

By: Richard A. Wolpow         Its: Manager

 
 
6

--------------------------------------------------------------------------------

 